UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1550



MICHAEL J. MORRISSEY; CATHERINE M. JACKSON,

                                           Petitioners - Appellants,

          versus


GREER JACKSON,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-98-87)


Submitted:   October 20, 1998             Decided:   November 3, 1998


Affirmed by unpublished per curiam opinion.


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Michael J. Morrissey, Catherine M. Jackson, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Morrissey and Catherine M. Jackson appeal the district

court’s order denying relief on a petition filed on behalf of a

third party under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998). We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Morrissey v. Jackson, No. CA-98-87 (E.D. Va. Mar.

12, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2